DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/899,551 filed on 6/11/2020 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.

Drawings
The Applicant's drawings filed on 6/11/2020 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 7/29/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0067], and Figure 8 in the Applicant’s instant disclosure. Therefore, the method of claims 1-10 is statutory under 35 U.S.C. § 101.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
	Claims 1 and 11 recite “generating resultant data of the query request based the function” which should be written as “generating resultant data of the query request based on the function”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claims 1 and 11, the claims recite “generate a data model” which renders the claims indefinite. The claims and the specification provide no guidance as whether the “data model” is a predictive or trained data model? And base on what condition and how in order to generate the “data model”? Clarification is respectfully required.
	
	As per claims 1 and 11, the claims recite “generate resultant data of the query request” and “store the resultant data in a repository linked to a project data arrangement that includes project-related data including the query request” wherein the “resultant data” renders the claims indefinite. The claims and the specification provide no guidance as what/how the “resultant data” is identified or recognized? And how the “resultant data” is used or utilized after storing in the repository linked to a project data arrangement that includes project-related data including the query request? Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claims objection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“transmitting data from a collaborative dataset platform to a first computing device configured to generate a data model;
activating a query engine responsive to a query request to execute an instruction, the query request including data identifying one or more parameters, a dataset stored in memory at the collaborative dataset platform, and the data model;
receiving serialized model data as a serialized version of the data model;
applying a subset of the dataset based on the one or more parameters to the data model to perform a function;
generating resultant data of the query request based the function; and
storing the resultant data in a repository linked to a project data arrangement that includes project-related data including the query request”, as recited in the independent claims 1 and 11.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/2/2022